The opinion of the court was delivered by
Williams, Ch. J.
It appears that the plaintiffs and defendants entered into a contract, by which the plaintiffs agreed to furnish the defendants such quantity of palm-leaf, as they could conveniently manufacture into hats, and the plaintiffs were to receive of them all the hats, thus manufactured, at eight shillings per dozen.
Whenever the palm-leaf was delivered, it was proper for the plaintiffs to charge the same to the defendants, on book, and, also, whatever sums in money they might advance, on the same contract, although payment was not to be made therefor, until the hats were manufactured and ready for delivery. This is in accordance with the decision in the case of Strong v. McConnell, 10 Vt. 231. The charges were, therefore, properly made on book, although no action could have been maintained to recover the same, until the defendants had, by some act of theirs, refused to fulfill the contract on their part.
It appears from the report, that the defendants did not manufacture the palm-leaf into such hats as the contract required. The plaintiffs were under no obligation to receive a less quantity than was stipulated for, in the contract; and were not obliged to select out of a larger number, sufficient, at the stipulated prices, to pay for the cash and palm leaf delivered. On this neglect of the defendants to fulfill the contract, the plaintiffs could either have maintained an action of assumpsit, to recover damages for the breach of the same, or they could have maintained an action of assumpsit, or an action on book, to recover the value of the palm-leaf and cash delivered to the defendants. We can see no reasonable objections against the recovery by the plaintiffs for the balance reported by the auditor.
The judgment of the county court is, therefore, affirmed.